 








Jerome I. Feldman
145 West Patent Road
Bedford Hills, NY 10507


Dear Mr. Feldman,


GSE Systems, Inc. is pleased to offer you a position as Chairman. Your first day
of employment will be April 2, 2007. As discussed, your responsibilities include
developing new business for GSE, assisting in the development of the Company’s
Strategic direction, and oversight of GSE’s Research and Development activities.
Your starting salary, as determined by the GSE Compensation Committee and
discussed during the February 6, 2007 Board of Directors Meeting will be
$240,000 annually, paid in semi-monthly installments. Regular full-time
employees are paid on fifth business day after both the 15th and the last day of
each month.


In addition, as a full-time regular employee, you are eligible to participate in
GSE’s comprehensive benefits plan.


In addition, you are eligible to participate in the Company’s Executive Benefits
Program which, among other things, provides a monthly allowance for an
automobile and certain Company paid benefits


All employees are required to complete an I-9 Employment Eligibility
Verification Form. Your employment is contingent upon successful completion of
this form. Please refer to the enclosed list of acceptable documents. When you
report to work, you must provide either one form of identification from list A
or two forms of identification, one of which must be from list B and one from
list C. Should you choose to provide forms of identification without a
photograph, please come prepared to show a picture ID. Should you accept this
offer, we will also need a copy of your social security card, for payroll
purposes only. Please bring your social security card with you on your first day
of employment.


As an employee of GSE, you will be required to comply with all company policies
and procedures. These are outlined in the company’s Policies and Procedures
Handbook, which will be available to you when you report to work. Employment
with the Company is voluntarily entered into and the employee is free to resign
at any time, with or without cause. Similarly, the Company hires employees for
an indefinite period of time (i.e., “at will” employment status) and may
terminate the employment relationship at any time, with or without notice or
cause, provided there is no violation of any applicable laws.

1

--------------------------------------------------------------------------------



Jerome I. Feldman
Page 2


This offer will remain in effect if you sign and return the original copy of
this letter within 7 days from the date on this letter, and you report to work
as expected on your established start date. Please sign the original copy of
this letter to indicate that you accept the terms of your offer as outlined
above and return both pages to me at your earliest convenience. Should you have
any questions, feel free to contact me at 410-277-3741.




Jerry, I am personally very excited about having you on board on a full time
basis. If the contributions that you have made as an uncompensated Chairman are
indicative of the future, then the contributions you will make as a full time
Executive Officer of GSE will be profound.




Very truly yours,


/s/ John V. Moran                 April 2, 2007  
Signature                           Date

 
John V. Moran
Chief Executive Officer
 




I have read, understand, and accept all terms of this offer of employment with
GSE Systems, Inc.




 
_/s/ Jerome Feldman_____________________
Signature  

 
2